Citation Nr: 0937031	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946.  The Veteran died in November 2002.  The appellant is 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  A January 2003 statement from the 
appellant has been construed as a timely notice of 
disagreement with that decision.

This case was the subject of a May 2009 Order of the Court of 
Appeals for Veterans Claims, which granted a Joint Motion for 
Remand and thereby vacated the Board's April 2008 decision in 
this matter.  The below action is directed in view of the 
Court's Order.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the May 2009 Joint Motion for Remand, it was agreed that 
VA should obtain the Veteran's Social Security Administration 
(SSA) disability records.  Correspondence received from the 
appellant in March 2004 states that the Veteran was awarded 
SSA disability benefits for pulmonary disease, congestive 
heart failure and diabetes.  VA has a duty to obtain 
potentially relevant SSA records when it has actual notice 
that the Veteran was receiving SSA benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The Veteran's SSA disability records are potentially 
relevant and would therefore be useful in adjudication of the 
appellant's claim.

Additionally, the Veteran's representative has alleged in 
correspondence dated in September 2009 that the Veteran's 
documented in-service catarrhal fever is a respiratory 
disease and that a VA medical opinion should therefore be 
obtained as to whether there is a relationship between the 
Veteran's in-service catarrhal fever and his death, indicated 
on his death certificate to be a result of respiratory 
failure due to or as a consequence of sepsis syndrome of two 
weeks duration, due to or as a consequence of liver failure.  
The representative further alleges that a medical opinion 
dated in June 2004 from Dr. M.E., M.D., weighs in support of 
the Veteran's claim.  As such, and in light of the fact that 
new and relevant medical evidence may be received from SSA, 
the Board finds that a VA medical opinion as to whether the 
Veteran's in-service catarrhal fever caused or contributed to 
the Veteran's death would be useful in adjudication of the 
Veteran's claim.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  

2.  After the SSA disability records are 
received, make arrangements with the 
appropriate VA medical facility for the 
claims file to be reviewed by an appropriate 
specialist for the purpose of obtaining a 
medical opinion as to whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) the 
Veteran's in-service catarrhal fever caused 
or contributed substantially or materially 
to the Veteran's death.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include service treatment 
records, relevant records of post-service 
treatment, medical records received from the 
SSA, the Veteran's death certificate, and 
the June 2004 medical opinion from M.E., 
M.D.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



